       Case 1:15-md-02657-FDS Document 1821 Filed 02/05/20 Page 1 of 19



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

IN RE: ZOFRAN (ONDANSETRON)         )                 MDL No. 1:15-md-2657-FDS
PRODUCTS LIABILITY LITIGATION )
                                    )
                                    )                 This document relates to:
____________________________________)                 All Actions


           PLAINTIFFS’ MEMORANDUM IN SUPPORT OF THEIR MOTION
                        FOR SANCTIONS AGAINST GSK

I.     INTRODUCTION

       While frustrated at various times during this litigation by GSK’s obstructionist conduct in

discovery, requiring occasional motions to compel, never did Plaintiffs feel compelled to have to

resort to ask this Court to sanction GSK. That is, until now.

       Having been denied multiple times on its preemption defense, GSK—emboldened by a

new Supreme Court opinion and desperate to cloak itself in the immunity that would sweep away

its brazen off-label marketing conduct—converted that desperation into inexcusable and

sanctionable discovery misconduct. Despite a continuing obligation to supplement discovery1 and

repeated directives from this Court for GSK to turn over discovery and disclose to Plaintiffs just

what was happening between GSK and the FDA and GSK and Novartis, GSK chose instead to

thumb its nose at both Plaintiffs and this Court.

       Not only did GSK refuse to timely turn over relevant discovery, but GSK attempted to bury

(until it was caught) the most material fact of all. At the very time it was asking both this Court to

consider the preemption question and the FDA to consider its Citizen Petition that goes directly to




1
  On October 21, 2016, Plaintiffs served GSK with requests for production of documents which
included among other applicable requests that GSK: “Produce all documents concerning
communications between you and the FDA regarding Zofran’s label.”
       Case 1:15-md-02657-FDS Document 1821 Filed 02/05/20 Page 2 of 19



questions of preemption, GSK was secretly meeting and lobbying the FDA between at least late

October 2019 and November 8, 2019 to prime the Agency to rule favorably on its petition.

       GSK had multiple opportunities to disclose its secretive lobbying efforts to this Court

during hearings on November 5th, 15th, 20th, December 16th and January 20th—during all of which

preemption and/or FDA discovery were a subject before the Court, yet GSK chose to continue to

conceal its covert lobbying. Indeed, it was not until January 27th, 2020 that the FDA disclosed the

fact of this meeting, when it docketed a memorandum of GSK’s lobbying effort in the GSK Citizen

Petition public file. While Plaintiffs expected GSK to be contrite and apologize to Plaintiffs and

this Court for the failure to disclose this vital information beforehand, such an apology never came.

Instead, GSK reacted with an unhinged and personal motion, attacking Plaintiffs’ co-lead counsel

for doing something that GSK deliberately chose not to do: inform the Court. Worse yet, when

Plaintiffs conferred with GSK asking why it was that GSK never disclosed the fact of the

November 8, 2019 lobbying meeting, GSK advised Plaintiffs it was under no obligation

whatsoever to disclose the meeting and in fact, GSK took the remarkable and flabbergasting

position that “GSK was not present” at the November 8, 2019 meeting with the FDA. This kind

of hubris should not be rewarded with censorship of Plaintiffs’ counsel and new rules to protect

GSK at status conferences, as GSK now seeks. It would be a chilling result to reward such conduct.

Rather, GSK’s brazen discovery conduct warrants an appropriate sanction: Neither GSK nor this

Court can un-ring the bell from GSK’s deliberate, covert lobbying of the FDA and its poisoning

of the Citizen Petition process. GSK should therefore not be afforded the opportunity to raise and

pursue the preemption defense that it has now tainted.

         GSK counsel’s abuse of process, misrepresentations, omissions, and intentional failures

to supplement discovery have fueled a waste of this Court’s and Plaintiffs’ resources. Indeed,



                                                 2
       Case 1:15-md-02657-FDS Document 1821 Filed 02/05/20 Page 3 of 19



instead of trying the merits of the Rodriguez case at this very moment, the parties and this Court

are now embroiled in a many months-long discovery dispute created entirely as a result of GSK’s

(and its counsel’s) conduct, necessitating this request for the imposition of sanctions. Most

significantly, GSK’s secretive efforts to circumvent this Court’s exclusive authority over

preemption through FDA lobbying has caused irreparable corruption of the Citizen Petition

process. Were it not for FDA counsel’s email to GSK counsel on October 29, 2019—putting in

writing and thus making discoverable GSK’s backdoor attempt to influence the FDA—this Court

and Plaintiffs would have no idea that GSK had been in communication with the FDA regarding

its Citizen Petition, because GSK counsel falsely represented to this Court that it was not in

communication with the Agency.

       Covertly attempting to orchestrate this end-run around the Court’s decision not to involve

the FDA in the preemption litigation, while claiming ignorance to the FDA’s plans, is the kind of

abuse of process that warrants the remedy of sanctions by striking GSK’s preemption defense.

Nothing less will send the right message to GSK, that this kind of conduct will not be tolerated in

the post-Albrecht MDL landscape.

        Since GSK’s counsel began its covert communications with its ‘Facebook friend’ and

Chief Counsel at the FDA, Plaintiffs still have no idea when GSK’s communications with the FDA

actually began. Plaintiffs have been forced to divert their resources from Rodriguez trial

preparation to extracting the truth from GSK. That truth reveals secret efforts by GSK to use its

connections with the FDA to pressure the Agency into using its imprimatur solely to influence

GSK’s preemption defense. However, seeking to recover the resources Plaintiffs had to exhaust

does not remedy the situation. Instead, given the seriousness of GSK’s abuse of process and

misrepresentations, Plaintiffs seek the only possible remedy that would yield a fair result: the



                                                3
       Case 1:15-md-02657-FDS Document 1821 Filed 02/05/20 Page 4 of 19



striking of GSK’s preemption defense. Anything less will send a message to GSK that it is free to

alter the public interest mission of a federal agency by using their close ties with FDA to conspire

to defend themselves in court against potential tort liability. Doing so would at the least render

the Supreme Court’s holding in Albrecht meaningless in practice, and at worst effectively grant

immunity to the pharmaceutical industry.

II.    FACTS

       On February 5, 2019, this Court denied GSK’s Motion for Summary Judgment Based on

Preemption, finding there were “disputed issues of material fact concerning the availability of a

federal preemption defense.” See Doc. 1325 at 51. In light of the United States Supreme Court’s

May 20, 2019 decision in Merck Sharp & Dohme Corp. v. Albrecht, 139 S.Ct. 1668, 1679 (2019)

requiring that a judge (rather than a jury or the FDA) decide the issue of “clear evidence”

preemption, this Court vacated portions of its February 5, 2019 Order and permitted GSK to file a

renewed motion in the summer of 2019. See Doc. 1580. Shortly thereafter, on July 17, 2019,

Williams & Connolly LLP attorney Amy M. Saharia entered an appearance in this litigation.2 See

Doc. 1585. Not coincidentally, it was at this same time that GSK counsel began its efforts to direct

this Court to FDA counsel Stacy Amin either to request an amicus brief or vest primary jurisdiction

with the FDA.3

       Two days later, on July 19, 2019, GSK filed its Renewed Motion for Summary Judgment,

with Williams & Connolly appearing for the first time in this MDL. See Doc. 1594 at 2. Also



2
  GSK counsel also represented at the July 10, 2019 hearing: “You could request [primary
jurisdiction] from the FDA, you could request an amicus brief from the FDA, you could request
that the plaintiffs submit a Citizen's Petition if they really believe this….I don't think it's going
to take forever. I think, honestly, this might take two months.” Ex. A, July 10, 2019 Tr. 35:12–
13.
3
  GSK counsel listed Stacy Amin as a contact person for the FDA in several pleadings since July
2019. See Doc. 1553 (July 1, 2019); Doc. 1609-1 (July 24, 2019); Doc. 1646-1 (Aug. 21, 2019).
                                                 4
       Case 1:15-md-02657-FDS Document 1821 Filed 02/05/20 Page 5 of 19



padded into GSK’s Renewed Motion were several declarations that attempted to patch holes

pointed out in this Court’s February 5, 2019 Order. See, e.g., Doc. 1325 at 42, 46 (“GSK has

submitted no expert or other affidavit concerning the issue.”). After consideration of Plaintiffs’

motion, this Court subsequently struck several of these declarations as untimely and prejudicial,

including most notably, the opinion of Dr. Patrick Wier, who would have provided the expert

opinion that Plaintiffs’ evidence would have been immaterial to the FDA. See Doc. 1670 at 27–28

(“The Court is mindful that the exclusion of Dr. Wier’s declaration could deprive it of useful expert

testimony as it decides the issue of federal preemption.”).

       Then, on November 1, 2019, just one business day before argument of its Renewed Motion

for Summary Judgment, Plaintiffs and the Court received notice that GSK had filed a Citizen

Petition asking the FDA to review solely for its defense purposes “four other categories of

information” at issue in this litigation (which did not include the most recent safety information

related to Zofran). See Doc. 1731 at 3. GSK filed the Citizen Petition with the explicit hope, as it

wrote, that “[i]f FDA holds that Plaintiffs’ four categories of information do not justify a labeling

change and denies the citizen petition under 21 C.F.R. § 10.30, that agency action will establish

preemption….” Doc. 1746 at 2.4 In the same Citizen Petition, GSK also hinted at its knowledge

of imminent FDA action on Zofran when it stated: “GSK understands that FDA may be reviewing

or will soon review together with Zofran’s current NDA holder, Novartis, Zofran’s safety profile

and labeling.” Doc. 1731 at 1.




4
   To be clear, Plaintiffs do not believe that an FDA finding on the GSK Citizen Petition that is
favorable to GSK’s requests dictates that this Court must grant GSK’s Renewed Motion for
Summary Judgment Based on Preemption. But more relevant to this Motion, Plaintiffs now believe
it is clear that the FDA’s review of GSK’s Citizen cannot be separated from GSK’s covert attempts
to unduly influence the FDA, which has now had three months to consider GSK’s Citizen Petition
with GSK’s one-sided, untruthful, and secretive lobbying.
                                                 5
       Case 1:15-md-02657-FDS Document 1821 Filed 02/05/20 Page 6 of 19



       GSK intentionally chose not to produce any of its communications with FDA prior to,

concurrent with, or anytime reasonably soon after its Citizen Petition filing, as Plaintiffs’ pending

discovery requests and Rule 26 facially required.

       On November 5, 2019, at oral argument of its Renewed Motion for Summary Judgment,

GSK counsel again hinted of its knowledge of pending FDA action: “the other intervening thing

is that in the last few weeks, we do believe that the FDA is or is about to start looking at some of

the information that the U.K. people are looking at….” Ex. B, Tr. Nov. 5, 2019 at 57:18–20. The

Court then asked GSK counsel directly:

       Q: So if PRAC is looking at it, does that mean the FDA is looking at it, or, I mean,
       has there been anything -- does the FDA have anything on its docket or on its
       radar?

       A: All we know is -- we're not the NDA holder, so there's probably information that
       we do not know, but we do know that Novartis has been asked for information
       about that, and that's really all I know. GSK has not been asked to submit anything
       to PRAC or to FDA on that specific Dr. Zambelli-Weiner situation or those epi
       studies, but Novartis is in communication with both regulatory agencies, so
       that's about all I know.

       Id. at 59:3–14 (emphasis added). GSK counsel also stated at the same hearing: “GSK has

been accused of burying information. We have not done that.”5 Id. at 72:22–23 (emphasis added).

Even after filing of its Citizen Petition, GSK continued to recommend this Court contact Ms.

Amin. See Doc. 1746 at 8 (November 13, 2019) (“At a minimum, the Court may wish to send a




5
  Later, in a January 24, 2020 letter to Plaintiffs, GSK counsel wrote: “To be clear, we have no
specific information to suggest that FDA has affirmatively requested information about
Zofran’s pregnancy labeling from Novartis.” Ex. D, Jan. 24, 2020 Ltr. to Pls. (emphasis added).
GSK also wrote in the same letter: “First, GSK has produced ‘very few’ documents in response to
your recent requests because GSK has very few documents to produce. As we have stated
repeatedly, GSK no longer owns the product and has not owned it for nearly five years. The
current marketing authorization holder, Novartis, is responsible for communicating with
these regulators about Zofran. GSK cannot produce documents that do not exist or that we do
not have.” Id. (emphasis added).
                                                 6
        Case 1:15-md-02657-FDS Document 1821 Filed 02/05/20 Page 7 of 19



letter to FDA’s Chief Counsel’s Office…encouraging FDA to provide its views in an amicus

brief.”).

        Then, at the November 20, 2019 status conference—11 days after already secretively

lobbying the FDA on November 8, 2019 to rule favorably on its petition—GSK counsel

represented to the Court:

        To be totally frank and honest, GSK sent the petition, the Citizen Petition to
        CEDAR [sic] after it was filed. That's the Center for Drug Evaluation and Research
        at FDA as well as to the Office of Chief Counsel when it was filed so FDA would
        be aware of it.

        Contrary to suggestions in the brief, GSK has no knowledge or reason to believe
        that FDA has in any way prejudged the petition, but we are preparing those
        documents for production and should have that very soon.6

        Ex. C at 26:16–25 (emphasis added). Upon Plaintiffs’ repeated complaints to the Court

regarding GSK’s seemingly behind-the-scenes knowledge of the FDA’s actions, the Court stated

on November 20:

        GSK does have a duty to supplement its discovery requests if they are no longer
        complete. Based on what I was shown, it seems to me that GSK has had recent
        communications with Novartis or the FDA concerning Zofran or ondansetron,
        that those are probably discoverable and ought to be produced.

Ex. C at 33:9–14 (emphasis added). Why did GSK simply not just tell the Court and Plaintiffs

that, “while we did meet with the FDA on November 8, 2019 and lobbied the FDA about why our

Petition has merit and should be considered, the FDA did not provide us information at that time




6
  As an example of GSK’s abject failure to demonstrate any level of contrition, GSK likes to
attempt to persuade this Court that the hyper-technical meaning of its words are accurate.
Technically, GSK may not have an answer on whether FDA has prejudged the Petition. What
GSK cannot claim however, is that it did not attempt to get FDA to prejudge the petition. And
most importantly, GSK stands unquestionably guilty of not disclosing in that very same comment
that it indeed met with the FDA days earlier.
                                                7
       Case 1:15-md-02657-FDS Document 1821 Filed 02/05/20 Page 8 of 19



on how it would judge the Petition?” GSK’s sheer absence of candor and disclosure on November

20, all by itself, warrants sanctions.

        Of course, GSK never produced the fact of its lobbying communications with the FDA on

November 8, 2019, even to this day. Following the November status conference, on December

13, 2019, this Court followed GSK’s insistent urging that it advise the FDA of the status this

litigation and direct its letter to Stacy Amin. See Doc. 1773. And on the same day, GSK made a

production to Plaintiffs of 3,714 pages—the entirety of its Citizen Petition and exhibits (3,699

pages—all of which were already available to Plaintiffs), but only 9 pages of “new” information

(and several were duplicates). Of these 9 new pages produced on December 13, 2019, GSK

produced cover letters from its November 1, 2019 submission to the Director of the Center for

Drug Evaluation and Research—signed off by GSK’s Chief Medical Officer, Sabine Luik. Ex. E,

ZFN03374796 at -8503–05. Therein, GSK stated that it was simply enclosing a copy of the Citizen

Petition filed by GSK for the FDA’s consideration. Id.

        At the December 16, 2019 Status Conference, following Plaintiffs’ renewed complaints

that GSK was not producing all discoverable documents about its communications with FDA

concerning Zofran, this Court stated:

        And probably to repeat myself with a trial date in May, it looks like we have lots
        of time but, you know, actually, we don't, particularly if we're going to be having
        litigation over this. So let's keep, you know, your efforts up here. Let's get the
        documents produced.”

        Ex. F, Tr. Dec. 16, 2019 Status Conference at 9:21–25 (emphasis added). Plaintiffs then

wrote to GSK on December 18, 2019 asking explicitly, and again, for what was already required

of GSK under its duty to supplement (and by this Court’s two admonishments): produce your

communications with the FDA. See Ex. G, Pls. Ltr. to GSK (Dec. 18, 2019). Finally, on December




                                                8
       Case 1:15-md-02657-FDS Document 1821 Filed 02/05/20 Page 9 of 19



19, 2019, GSK counsel produce some (but now we know not all) of its communications with the

FDA.

       In this December 19, 2019 production, Plaintiffs would learn that on October 29, 2019,

Stacy Amin, Chief Counsel for the FDA, emailed her FDA subordinate, Sara Beardsley, as well as

GSK counsel at Williams & Connolly, instructing Ms. Beardsley to “talk to [GSK counsel] about

an issue we may be interested in.” See Ex. H, ZOFFDA00000001–25 at -0022.7

       “An issue we may be interested in.” That could only make sense if GSK already had

been communicating with Ms. Amin about Zofran, preemption and its Citizen Petition. And it sets

the stage for the November 8 lobbying session that Ms. Amin instructs her staffer to schedule.

Plaintiffs subsequently have learned that, through Williams & Connolly, GSK counsel has a

personal relationship and private line of communication with FDA counsel Stacy Amin. See Ex.

I, Facebook Page; see also Ex. H.

       Plaintiffs also came to learn via GSK’s December 19, 2019 production that GSK had

omitted from prior productions a different November 1 cover letter to Stacy Amin at the FDA,

written not by GSK’s CMO Sabine Luik, but Williams & Connolly, in which GSK counsel wrote

“GSK would also welcome the opportunity to discuss the facts and claims implicated by the

Citizen Petition with OCC.” Ex. H at -0003.

       On January 7, 2020, Plaintiff counsel wrote to Ms. Amin to request her voluntary

participation in a deposition, to permit the families with Zofran-associated birth defects the same

right to access to the Agency, so as to learn fully the scope and substance of GSK’s secretive




7
 Plaintiffs remain in the dark as to the extent of GSK’s communications with the FDA. This,
despite Plaintiffs’ still applicable discovery requests from October 21, 2016, which included
among other applicable requests that GSK: “Produce all documents concerning communications
between you and the FDA regarding Zofran’s label.”
                                                9
      Case 1:15-md-02657-FDS Document 1821 Filed 02/05/20 Page 10 of 19



lobbying of the FDA in its litigation defense. See Ex. J, Pls. Ltr. to FDA (Jan. 7, 2020). On January

23, 2020, Ms. Amin responded to Plaintiffs, copying GSK counsel, and declined to be deposed.

See Ex. K, FDA Amin Ltr. to Pls. (Jan. 23, 2020).

       Then, on January 27, 2020, the FDA published on its public docket for the first time a

memorandum prepared by the Agency on January 24, 2020, detailing the two-month-earlier

November 8, 2019 lobbying conversation between GSK counsel and the FDA about the

Defendant’s litigation-driven Citizen Petition. See Ex. L, FDA Memorandum (Jan. 24, 2020). In

that conversation, according to Ms. Beardsley at the FDA, at least three GSK lawyers (Amy

Saharia and Sarah Harris of Williams & Connolly as well as Tom Sheehan, all of whom have

entered appearances in this litigation) spoke with the FDA. See id. Ms. Beardsley cautioned GSK

counsel: “I explained that the GSK representatives and their counsel should not cover new

information, and that any new information should be sent to the citizen petition docket.” Id. GSK

counsel then made numerous litigation-driven lobbying arguments to the FDA to prime a favorable

response to its Citizen Petition, as well as several factual representations including:

   1. “the Zofran district court litigation is unlike many product liability cases”;

   2. “no warnings related to the risks in question have been added to the drug’s labeling”;

   3. “the Zofran product liability cases were filed starting in 2015 on the heels of a separate

       citizen petition, which she characterized as a strategic bet by Plaintiffs’ lawyers”;

   4. “GSK views this case as the first significant decision on preemption”;

   5. “the case could have an outsized influence on how other courts decide preemption in light

       of Albrecht”;

   6. “Plaintiffs’ view of materiality could mean that FDA would be flooded with information

       by new drug application (NDA) holders”;



                                                 10
      Case 1:15-md-02657-FDS Document 1821 Filed 02/05/20 Page 11 of 19



    7. “Plaintiffs’ theory requires judges to second-guess FDA’s prior position, which GSK views

       as an attack on FDA’s authority”; and

    8. “a warning under state law that is not required by FDA could mislead the public.” Id.

Upon Plaintiffs bringing to the Court’s attention this memorandum on January 27, 2020, GSK

counsel represented to the Court:

       What do those e-mails and correspondence show? They show that, in fact, a
       lawyer from Williams & Connolly, who knew Stacy Amin, reached out to her and
       said, hey, on behalf of GSK, we're going to file a Citizen Petition. I wanted to give
       you a heads-up, and I wanted to find out who is the person with whom I should
       correspond, and that's Sara Beardsley.

Ex. M, Tr. Jan. 27, 2020 Status Conference at 36:4–10.8 Counsel for GSK also represented: “First,

I just wanted to remind the Court that when I was here and we were speaking about this topic on

November 20th, I disclosed to the Court that GSK had sent a copy of the Citizen Petition to

FDA. The Court might remember that. There's no attempt to hide something or not tell

plaintiffs about it. That's just not true, your Honor, and we have produced all of those documents.”

Id. at 45:16–22 (emphasis added). GSK counsel continued: “You would think they would welcome

the FDA's involvement in this, but even today by trying to piece together some crazy conspiracy

theory based upon some e-mail traffic between lawyers from Williams & Connolly and lawyers

who were part of the chief counsel's office at the FDA.” Id. at 38:5–9 (emphasis added).

       These are not some crazy conspiracy theories. These are facts:




8
  Yet, GSK concedes that the FDA’s January 24, 2020 memorandum is accurate. See Doc. 1812
at 6 (“[T]he summary appears to be accurate based on the recollections of the GSK attorney
participants.”).


                                                11
       Case 1:15-md-02657-FDS Document 1821 Filed 02/05/20 Page 12 of 19



       1. GSK9 covertly communicated with and used personal ties to lobby the FDA, to

           influence the Agency to prejudge its Citizen Petition, solely to assist in its litigation

           defense.10

       2. It is clear from a plain reading of FDA’s January 24, 2020 memorandum that, on

           November 8 2019, GSK did in fact lobby the FDA to rule favorably on its petition.

       3. GSK falsely represented to this Court that it had no idea what the FDA was doing or

           thinking about Zofran.

       4. GSK abused the discovery and litigation process to contravene the clear dictates of

           Albrecht, that this Court—and not the FDA—shall resolve these issues.

III.   DISCUSSION

       The Federal Rules of Civil Procedure are clear:

       A party who has responded to an interrogatory, request for production, or request
       for admission…must supplement or correct its disclosure or response in a
       timely manner if the party learns that in some material respect the disclosure or
       response is incomplete or incorrect, and if the additional or corrective information
       has not otherwise been made known to the other parties during the discovery
       process or in writing; or as ordered by the court.

       Fed. R. Civ. P. 26(e)(1); see also In re Zofran (Ondansetron) Prod. Liab. Litig., No. 1:15-

MD-2657-FDS, 2019 WL 4980310, at *4 (D. Mass. Oct. 8, 2019) (observing that under Rule 26(a),

parties must “supplement or correct” their discovery “in a timely manner” if a party learns of an

omission or error unknown to the other party or “as ordered by the court”). The Advisory

Committee Notes to Rule 26(e) further advise: “Supplementations need not be made as each new



9
   During the meet-and-confer Plaintiffs undertook prior to filing this Motion, GSK took the
position that “GSK was not present” at the November 8, 2019 meeting with the FDA.
10
   GSK also contends that “Because filing a citizen petition was an unusual step, GSK believed it
appropriate to notify FDA’s Office of Chief Counsel in advance as a courtesy that GSK was going
to file a citizen petition.” See Doc. 1812 at 5. Yet, based on FDA records, GSK filed Citizen
Petitions in: 2001, 2004, 2005, 2009, 2011, 2012, and 2013.
                                                12
      Case 1:15-md-02657-FDS Document 1821 Filed 02/05/20 Page 13 of 19



item of information is learned but should be made at appropriate intervals during the discovery

period, and with special promptness as the trial date approaches.” Fed. R. Civ. P. Adv. Comm.

(emphasis added).

       Where a party fails to provide information, “the party is not allowed to use that information

or witness to supply evidence on a motion, at a hearing, or at a trial, unless the failure was

substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). Subpart (c)(1)(C) further advises

that a Court may impose other appropriate sanctions, including: prohibiting the disobedient party

from supporting defenses, or from introducing designated matters in evidence; or striking

pleadings in whole or in part. Id.

       As this Court has previously written:

       Rule 37(c)(1) provides that: “[a] party that without substantial justification fails to
       disclose information required by 26(a) ... is not, unless such failure is harmless,
       permitted to use as evidence at trial, at a hearing, or on a motion, any witness or
       information not so disclosed.” Rule 37(c)(1) contemplates strict adherence to the
       discovery requirements; furthermore, the required sanction in the ordinary case is
       mandatory preclusion of the untimely disclosed information. However, Rule
       37(c)(1) contains a narrow escape hatch that allows courts to admit untimely
       evidence if the proponent’s failure to reveal it was either substantially justified or
       harmless. Plaintiff [here] carries the burden of proving substantial justification or
       harmlessness.

       Bay State Sav. Bank v. Baystate Fin. Servs., LLC, No. CIV.A. 03-40273-FDS, 2007 WL

6064455, at *7 (D. Mass. Mar. 23, 2007) (Saylor, J.) (internal citations and quotations omitted).

Klonoski v. Mahlab, 156 F.3d 255, 269 (1st Cir. 1998) (“Rule 37(c)(1) ‘clearly contemplates

stricter adherence to discovery requirements, and harsher sanctions for breaches of this rule, and

the required sanction in the ordinary case is mandatory preclusion.’”). In acknowledging that the

adoption of Rule 37(c)(1) in 1993 “gave teeth to a significantly broadened duty” to comply with

case management orders, the First Circuit wrote that “[m]andatory preclusion [is] the required

sanction in the ordinary case).” Primus v. United States, 389 F.3d 231, 235 (1st Cir. 2004).

                                                 13
      Case 1:15-md-02657-FDS Document 1821 Filed 02/05/20 Page 14 of 19



       In determining the proper sanction, the court should consider “(1) the party’s justification

for the late disclosure; (2) the opposing party’s ability to overcome any prejudice; (3) the impact

on the court docket; (4) the party’s history of litigation abuse; and (5) the party’s need for the late

evidence.” In re Zofran (Ondansetron) Prod. Liab. Litig., No. 1:15-MD-2657-FDS, 2019 WL

4980310, at *5 (D. Mass. Oct. 8, 2019). “In weighing the justification for and harm caused by a

disclosure violation, [t]he Court must bear in mind the intent of the disclosure rules to facilitate a

fair contest with the basic issues and facts disclosed to the fullest practical extent.” Id. at *5

(internal quotations and citations omitted).

       As to the first factor, GSK has no justification for its late disclosure of relevant facts while

this Court took action in reliance upon on GSK’s representations in court and in its pleadings.

GSK could have easily produced its November 1, 2019 cover letter to the FDA asking for “the

opportunity to discuss the facts and claims implicated by the Citizen Petition with OCC” when it

filed its Citizen Petition or shortly thereafter. Instead, GSK waited until this Court told it twice to

do so, and following Plaintiffs repeated requests, on December 19, 2019—48 days later. GSK’s

only justification for doing so was to hopefully avoid ever informing Plaintiffs or the Court that it

sought to talk about the substance of its Citizen Petition with the FDA, and to allow enough time

for the FDA to react to its lobbying effort by ruling favorably on its Citizen Petition. The same is

true of GSK’s email communications with the FDA: GSK’s belated production was an effort to

secure a favorable preemption opinion from the FDA, without Plaintiffs’ or the Court’s knowledge

of its communications.

       The second factor, Plaintiffs’ ability to overcome any prejudice, also weighs in favor of

striking GSK’s preemption defense. The FDA has now had three months to consider GSK’s

slanted point-of-view. GSK will surely point out the FDA has advised the parties they could



                                                  14
      Case 1:15-md-02657-FDS Document 1821 Filed 02/05/20 Page 15 of 19



present to the FDA, but Plaintiffs’ point is this: GSK has already so tilted the playing field in its

favor that Plaintiffs could not have faith that a potential FDA denial could be separated from GSK’s

conduct.

       The third factor, the impact on the court’s docket, again weighs in favor of striking GSK’s

preemption defense. GSK’s discovery disputes and its failure of candor have already absorbed too

much of the Court’s time. If the Court does not strike GSK’s defense, Plaintiffs will continue to

seek discovery on all of the communications among the FDA, GSK, and Novartis, and any related

motion practice would continue to impact the Court’s docket. Whereas, if this Court were to strike

GSK’s preemption defense, the parties could re-focus their time and resources to where they

should have been by now anyways: the Rodriguez trial.

       The fourth factor, which this Court addressed in its October 9, 2019 Order, see Doc. 1670,

also weighs in favor of striking GSK’s defense. While the Court then found GSK had not engaged

in litigation abuse, GSK’s belated additions of the now-struck declarations combined with GSK’s

discovery abuse here also provides grounds for the Court now finding so.

       The fifth factor, GSK’s need for the late evidence, also warrants striking GSK’s defense.

GSK does not need this evidence for any purpose; in fact, it only served to undermine GSK’s

representations to the Court and Plaintiffs.

       Furthermore, “[i]n Massachusetts, like virtually every other state, attorneys are ethically

bound to act with candor toward the tribunal, fairness toward opposing counsel, and truthfulness

in statements to others.” Siupa v. Astra Tech, Inc., No. CIV.A. 10-10525-LTS, 2012 WL 6622492,

at *3 (D. Mass. Dec. 18, 2012) (citing Mass. Rules of Prof'l Conduct R. 3.3, 3.4, 4.1.); In re

Stallworth, No. 11-19919-WCH, 2012 WL 404952, at *6 (Bankr. D. Mass. Feb. 8, 2012)




                                                 15
      Case 1:15-md-02657-FDS Document 1821 Filed 02/05/20 Page 16 of 19



(“Massachusetts Rule of Professional Conduct 3.3, titled ‘Candor Toward the Tribunal,’ requires

that ‘[a] lawyer shall not knowingly ... make a false statement of material fact... to a tribunal.’”).

       The Model Rules of Professional Conduct instruct:

       This Rule sets forth the special duties of lawyers as officers of the court to avoid
       conduct that undermines the integrity of the adjudicative process. A lawyer acting
       as an advocate in an adjudicative proceeding has an obligation to present the client's
       case with persuasive force. Performance of that duty while maintaining confidences
       of the client, however, is qualified by the advocate's duty of candor to the tribunal.
       Consequently, although a lawyer in an adversary proceeding is not required to
       present an impartial exposition of the law or to vouch for the evidence submitted in
       a cause, the lawyer must not allow the tribunal to be misled by false statements of
       law or fact or evidence that the lawyer knows to be false.

Model Rules of Prof’l Conduct r. 3.3 (Am. Bar Ass’n). In hiding from the Court its

communications with, relationship with and lobbying of the FDA on the very issue that this Court

has been addressing since Albrecht, counsel for GSK utterly failed to satisfy their duties as officers

of this Court.

       There is only one remedy sufficient to deter future action such as GSK’s and also yield the

justice Plaintiffs deserve in this case: Plaintiffs respectfully request that the Court strike GSK’s

preemption defense altogether.11 Plaintiffs do not take their request lightly, but strongly feel this

is the only measure that may cure the serious prejudice of GSK’s abuse of process,

misrepresentations, omissions, and failure to timely supplement discovery over the past many

months.



11
   As this Court has previously written in relation to a case in which the Court struck the factual
allegations that were obtained by way of attorney misconduct: “A federal court has certain implied
powers governed not by rule or statute but by the control necessarily vested in courts to manage
their own affairs so as to achieve the orderly and expeditious disposition of cases. Pursuant to that
power, courts may, for example, discipline attorneys who appear before it or dismiss cases in their
entirety as a sanction for conduct that abuses the judicial process.” Leysock v. Forest Labs., Inc.,
No. CV 12-11354-FDS, 2017 WL 1591833, at *13 (D. Mass. Apr. 28, 2017) (internal quotations
and citations omitted).


                                                  16
      Case 1:15-md-02657-FDS Document 1821 Filed 02/05/20 Page 17 of 19



       GSK’s abuse of process, omissions, misrepresentations, and failure to timely supplement

discovery related to its pending preemption motion have so eradicated any sense of fairness of the

FDA’s consideration of GSK’s Citizen Petition, such that any reasonable person’s faith in the

FDA’s decision cannot now be restored. To be clear, GSK could have and should have informed

the Court and Plaintiffs of its actions and communications with the FDA, as required of it from its

obligations to supplement discovery and its obligations as officers of the Court. This obligation

arose no later than October, 2019, or whenever earlier in time it was that GSK began its campaign

to lobby the FDA. GSK could have and should have informed Plaintiffs that it intended to

communicate with the FDA about the substance of its Citizen Petition, so that Plaintiffs and the

Court were not left unaware that the FDA was deciding GSK’s Citizen Petition after being lobbied

and presented with just one side of the story (and indeed, an inaccurate version). Instead, GSK

chose to remain silent, and also misrepresent the nature of its communications, in violation of GSK

counsel’s duty of candor and discovery obligations.

       In sum, GSK’s abuse of process, omissions, misrepresentations, and failure to timely

supplement its discovery have caused an irreparable corruption of what should be an impartial

FDA process in consideration of the Citizen’s Petition. GSK should not be rewarded for its failures

and for its waste of the Court’s and Plaintiffs’ time and energy. Moreover, as a matter of

fundamental fairness, avoiding undue prejudice to Plaintiffs, continued mounting costs, and in the

interest of the “just, speedy and inexpensive determination of these proceedings,” this Court should

strike GSK’s preemption defense altogether. See Fed. R. Civ. P. 1.

IV.    CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request the Court grants Plaintiffs’ Motion

for Sanctions against GSK and enter an Order striking GSK’s preemption defense.



                                                17
      Case 1:15-md-02657-FDS Document 1821 Filed 02/05/20 Page 18 of 19



                                          Respectfully submitted,

                                          /s/ Robert K. Jenner
                                          Robert K. Jenner (BBO No. 569381)
                                          JENNER LAW, P.C.
                                          1829 Reisterstown Road, Suite 350
                                          Baltimore, MD 21208
                                          410-413-2155
                                          rjenner@jennerlawfirm.com

                                          Tobias L. Millrood
                                          POGUST MILLROOD LLC
                                          8 Tower Bridge, Suite 940
                                          Conshohocken, PA 19428
                                          610-941-4204
                                          tmillrood@pogustmillrood.com

                                          Kimberly D. Barone Baden
                                          MOTLEY RICE LLC
                                          28 Bridgeside Boulevard
                                          Mount Pleasant, SC 29464
                                          843-216-9265
                                          kbarone@motleyrice.com

                                          M. Elizabeth Graham
                                          GRANT & EISENHOFER P.A.
                                          123 S. Justison Street
                                          Wilmington, DE 19801
                                          302-622-7099
                                          egraham@gelaw.com

                                          James D. Gotz
                                          HAUSFELD
                                          One Marina Park Drive, Suite 1410
                                          Boston, MA 02210
                                          617-207-0600
                                          jgotz@hausfeld.com

Dated: February 5, 2020                   Attorneys for Plaintiffs




                                     18
      Case 1:15-md-02657-FDS Document 1821 Filed 02/05/20 Page 19 of 19



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Plaintiffs’ Memorandum in Support of Their Motion for

Sanctions against GSK, which was filed with the Court through the CM/ECF system, will be sent

electronically to all registered participants as identified on the Notice of Electronic Filing and

paper copies will be sent via first class mail to those identified as non-registered participants.


                                                       /s/ Robert K. Jenner
                                                       Robert K. Jenner
